IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-16-00251-CR
                                      No. 10-16-00252-CR

JOHNNY CANDIDO MANSOLO,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee



                             From the 19th District Court
                              McLennan County, Texas
                      Trial Court Nos. 2015-447-C1 & 2015-49-C1


                                              ORDER


         Johnny Candido Mansolo has filed a Motion for Extension of Time to File Motion

for Rehearing and Rehearing En Banc requesting an additional 30 days to file a motion

for rehearing and rehearing en banc.1 Mansolo’s motion is granted. A motion for



1
  Mansolo is pro se. Although his appointed attorney filed an Anders brief and was released from
representing Mansolo, see Mansolo v. State, Nos. 10-16-00251-CR & 10-16-00252-CR, 2016 Tex. App. Lexis
13224 (Tex. App.—Waco Dec. 14, 2016, no pet. h.) (publish), Mansolo is permitted to pursue this extension
rehearing is due 30 days from the date of this order.



                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed January 11, 2017




and a motion for rehearing without an attorney. See Scott v. State, 301 S.W.3d 700 (Tex. App.—Waco 2009,
order).

Mansolo v. State                                                                                 Page 2